Citation Nr: 0017852	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-17 024	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a healed 
fracture of the acetabulum and pubis area, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

This case was remanded by the Board in July 1999 for further 
examination of the severity of the service-connected 
disability, which was then rated 10 percent disabling.  After 
further development, a rating decision by the RO in March 
2000 increased the disability rating from 10 to 20 percent, 
increasing the combined rating for all service-connected 
disabilities from 20 to 40 percent.  The veteran then wrote 
to say he was satisfied with the results.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1954 to August 1974.

2.	On July 6, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
J. E. Day
	Member, Board of Veterans' Appeals



 



